DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This action is in response to applicant’s amendment/arguments filed on 03/01/2022. Claims 18 and 20 have been cancelled. Claims 21 and 22 have been added. Claims 1-3, 6 and 10 have been amended. Currently, claims 1-17, 19 and 21-22 are pending. This action is made FINAL.

Response to Arguments
	Applicant’s arguments/amendments with respect to amended claim 1 have been considered but are moot in view of the new ground(s) of rejection. 

Response to Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUJIWARA T et al. (WO 2017149698 A1) in view of Roeckner et al. (US 20190372538 A1).
Consider claim 1, FUJIWARA discloses a phase shifter with wideband operation (read as the phase filter within the wireless communication device, figure 1, par [0011]), the phase shifter comprising: a quadrature filter configured to filter an input signal to generate an in-phase (I) voltage and a quadrature-phase (Q) voltage (read as the polyphase filter 2 for filtering RF input signal and generate in-phase( I) signal and quadrature (Q) signal, figure 1, par [0012]); a first variable gain amplifier (VGA) configured to amplify the I voltage received at an input to generate an I current at an output (read as VGA5 for amplifying the I signal to generate an amplified I signal, par [0014]); a second VGA configured to amplify the Q voltage to generate a Q current (read as VGA6 for amplifying the Q signal to generate an amplified Q signal, par [0015]); and a current mode combiner configured to combine the I current and the Q current to generate an output signal (read as signal synthesizer 7 for combining the amplified I signal and amplified Q signal, par [0016]), wherein a first gain setting of the first VGA and a second gain setting of the second VGA are operable to control a phase shift between the output signal and the input signal (read as by controlling the gains of the VGA 5 for I and the VGA 6 for Q, the gain control unit 9 adjusts the phase of the combined signal without changing the amplitude of the combined signal output from the signal combining unit 7; the bias control unit 10 controls the bias current of the transistor of the input stage of the VGA 5 for I and the VGA 6 for Q, figure 1, par [0017]).
However, FUJIWARA discloses the claimed invention above but does not specifically disclose wherein the first VGA comprises a plurality of transconductance stages that are individually selectable and connected in parallel with on another between the input and the output.
Nonetheless, in related art, Roeckner discloses a programmable/variable gain amplifier 106 comprising a plurality of transconductance stages (201, 202 and 203) that are individually selectable by switches S11 to S31 and connected in parallel as shown in figure 2 with  one another between the input and output of amplifier 106, figures 1 and 2, par [0032]-[0034] and [0040]-[0046].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Roeckner into the teachings of FUJIWARA to modify the VGAs to include different switchable transconductance stages for the purpose of obtaining a desired signal.
Consider claim 2, as applied to claim 1 above, FUJIWARA, as modified by Roeckner, discloses wherein the first VGA comprises a plurality of transconductance stages configured to operate in parallel with one another, wherein a value of the first gain setting is operable to select one or more active transconductance stages from the plurality of transconductance stages for providing amplification (read as when a bias control signal, which is an output signal of the bias control unit 10, is input from the bias control terminals 5f, the variable current sources 13a and 13b output a current to the source terminals of the gate ground transistors 11a and 11b according to the bias control signal; that is, the bias currents of the gate ground transistors 11a and 11b are adjusted; the variable current sources 13a and 13b adjust the bias current of the grounded gate transistors 11a and 11b, so that the input impedance of the grounded gate transistors 11a and 11b is adjusted; the input impedance of the gate ground transistors 11a and 11b is determined by the reciprocal of the transconductance gm of the gate ground transistors 11a and 11b, figure 2, par [0018]).
Consider claim 3, as applied to claim 2 above, FUJIWARA, as modified by Roeckner, discloses wherein each of the plurality of transconductance stages includes current steering circuitry for selectively steering a stage current to an output or to a supply voltage (read as the variable gain unit 14 has a current steering type circuit configuration, and when a gain control signal, which is an output signal of the gain control unit 9, is input from the gain control terminal 5e, the gate ground transistor 11a, according to the gain control signal, par [0019]).
Consider claim 4, as applied to claim 2 above, FUJIWARA, as modified by Roeckner, discloses the first VGA is implemented differentially and includes a non-inverted current output and an inverted current output, wherein each of the plurality of transconductance stages includes current steering circuitry for selectively steering a stage current to the non-inverted current output or the inverted current output (read as the input terminals 5a and 5b are terminals for inputting the differential (inverted (-) and non-inverted (+)) I signal output from the LPF3 within polyphase filter 2, figure 1, par [0014]).
Consider claim 5, as applied to claim 2 above, FUJIWARA, as modified by Roeckner, discloses wherein the first VGA is operable in a plurality of gain settings, wherein each of the plurality of transconductance stages is either off or operating with a substantially constant current density across the plurality of gain settings (read as the variable current sources 13a and 13b adjust the bias current of the grounded gate transistors 11a and 11b, so that the input impedance of the grounded gate transistors 11a and 11b is adjusted, the input impedance of the gate ground transistors 11a and 11b is determined by the reciprocal of the transconductance gm of the gate ground transistors 11a and 11b, figure 2, par [0018]-[0020]).
Consider claim 8, as applied to claim 1 above, FUJIWARA, as modified by Roeckner, discloses further comprising a mapping table configured to map a phase shift setting of the phase shifter to the first gain setting and the second gain setting, wherein the mapping table is calibrated to compensate for I/Q imbalance (read as the table unit 79 stores a lookup table showing the relationship between the phase difference difference ΔPh and the adjustment amount of the bias current in the gate grounded transistors 11a, 11b, 21a, 21b of the VGA5 for I and the VGA6 for Q, par [0030]-[0031]).
Consider claim 9, as applied to claim 8 above, FUJIWARA, as modified by Roeckner, discloses coupled to an s-parameter detector that is configured to generate a plurality of parameter measurements associated with a plurality of phase shift settings of the phase shifter, wherein the control circuit is configured to calibrate the mapping table based on the plurality of parameter measurements (read as the phase shift amount setting device 71 outputs the phase shift amount setting signal indicating that the phase shift amount is α1 as a bias control signal to the gain control terminals 5e and 6e of the phase shifter 60, and then outputs the phase shift amount setting signal to the gain control terminals 5e and 6e. The phase shift amount setting signal indicating that the amount is α2 is output as a bias control signal to the gain control terminals 5e and 6e of the phase shifter 60. α1 and α2 may have any value, and for example, α1 = 0, α2 = 90, and the like can be considered. At this time, the bias control signal generation unit 80 of the bias control unit 10 outputs the preset initial bias control signal to the digital analog converter 81, and the digital analog converter 81 is the bias control signal generation unit; and table unit 79 stores a lookup table showing the relationship between the phase difference difference ΔPh-90 and the adjustment amount of the bias current in the gate grounded transistors 11a, 11b, 21a, 21b of the VGA5 for I and the VGA6 for Q, par [0052]-[0059]).
Consider claim 21, as applied to claim 1 above, FUJIWARA, as modified by Roeckner, discloses implemented in a front end system (read as the radio receiver section for receiving the RF signal, figure 1, par [0011]-[0012]).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUJIWARA T et al. (WO 2017149698 A1) in view of Roeckner et al. (US 20190372538 A1), and in further view of Weissman et al. (US 20140065985 A1).
Consider claim 22, as applied to claim 21 above, FUJIWARA, as modified by Roeckner, discloses wherein the front end system comprises the phase shifter (figure 1) but does not specifically disclose an amplifier in series with the phase shifter and configured to amplify the input signal.
Nonetheless, Weissman discloses a receiving section of a receiving for receiving RF signal, comprising an amplifier 332 in series with phase shifter 334 and configured to amplify the input signal of phase shifter 334, figure 3A, par [0028]-[0030] and [0048].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Weissman into the teachings of FUJIWARA, which modified by Roeckner, for the purpose of generating the input of phase shifter at desired gain without introducing significant noise.

Allowable Subject Matter
Claims 6-7, 10-17 and 19 allowed.

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645